Citation Nr: 0534557	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 to November 
1970.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The Board remanded this matter for further development in 
April 2004 and April 2005.  


FINDING OF FACT

The veteran's tinnitus disorder is not related to active 
service.   


CONCLUSION OF LAW

The veteran's tinnitus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
issue, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in March 2002, a Statement of the Case issued 
in October 2003, Supplemental Statements of the Case issued 
in July 2004 and July 2005, and a letter from the RO issued 
in August 2001.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its August 2001 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence.  This letter stated that the 
veteran should forward evidence to the RO, or tell the RO 
about "any additional information or evidence" that 
pertained to his case which the RO should obtain, or which he 
should send directly to the RO.  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And this letter was provided to the veteran 
before the RO denied his claims in March 2002.  Pelegrini, 18 
Vet. App. at 121 (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this appeal.  The veteran was also afforded VA compensation 
examination, which he declined.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims that his service in Vietnam caused a 
tinnitus disorder.  For the reasons set forth below, the 
Board finds that the RO's denial of the claim was the proper 
course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds the first element of Pond 
satisfied.  The preponderance of the evidence supports the 
veteran's claim to a current tinnitus disorder.  In May 1986, 
a private physician noted an impression of tinnitus.  In 
February 1988, the same physician stated that the veteran's 
demonstrated hearing loss pattern "is commonly seen in 
association with tinnitus."  38 U.S.C.A. § 5107(b).  And 
other private medical records show that the veteran has 
consistently complained of tinnitus since February 1984.  The 
Board finds that, though the record contains no affirmative 
diagnosis of tinnitus, the preponderance of the evidence 
supports his claim to a current disorder.  The first element 
of Pond is therefore satisfied.  Pond, 12 Vet. App. at 346.  

The record lacks evidence to support the second and third 
elements of Pond, however.  Id.  

The record lacks evidence showing an in-service incurrence of 
tinnitus.  The veteran's tinnitus disorder is not mentioned 
anywhere in the veteran's service medical records obtained by 
the RO.  The earliest evidence of such a disorder is found in 
1984, nearly 14 years following the veteran's discharge from 
active duty.  And the veteran filed his claim in January 
2001, over 30 years following separation from service.  As 
such, the second element of Pond is not satisfied in this 
matter.  Pond, 12 Vet. App. at 346.  

In addressing the second element of Pond, the Board 
recognizes that service medical records are missing from the 
claims folder.  As such, the Board will consider in its 
decision making the case of O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)(where records are apparently lost while in 
the possession of the government, a heightened obligation 
applies to consider carefully the benefit-of-the-doubt rule).  
But it is important to point out that the apparent loss of 
some records here is likely inconsequential.  As will be 
discussed next, the record does not support the third element 
of Pond.  
  
With regard to the third element of Pond, the record lacks 
medical evidence of a nexus between the current disorder and 
service.  To assist the veteran in establishing this nexus, 
VA afforded the veteran a medical examination following the 
Board remand.  But the veteran did not attend the medical 
examination scheduled for him.  As such, the Board will form 
its decision based on the evidence of record as it now 
stands.  See 38 C.F.R. § 3.655(b).  As it now stands, the 
record fails to satisfy the second and third elements of 
Pond.  Pond, 12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).           


ORDER

Service connection for tinnitus is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


